                                                                                                                              FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

                                                                                                                                        2018
                                         UNITED STATES DISTRICT COUR                                               CLERK, U.S. OIST"liCTCOURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                                    SO   ERN DIST1'!1CT m CALIFORNIA
                                                                                                                 BY     CASE              "FPUTV
                                                                                                                                   __________ __




              UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMI                           L
                                                                                (For Offenses Committed On or After November 1, 1987)
                                    v.
                   MARIO ALCANTAR (9)
                                                                                   Case Number:        18CR1008-MMA

                                                                                L. MARCEL STEWART
                                                                                Defendant's Attorney
REGISTRATION NO.                    68945298

D -
THE DEFENDANT:
lZJ   pleaded guilty to count(s)           1-5 OF THE SUPERSEDING INFORMATION

Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                                    Count
Title & Section                          Nature of Offense                                                                        Number(s)
21 USC 84l(a)(l)                         POSSESSION OF HEROIN WITH INTENT TO DISTRIBUTE                                               1,3,4

21 USC 84l(a)(l)                         POSSESSION OFMETHAMPHETAMINE WITH INTENT TO                                                  2,5
                                         DISTRIBUTE




      The defendant is sentenced as provided in pages 2 through                                        ofthis judgment.
                                                                                 -----



The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D    The defendant has been found not guilty on count(s)


                  UNDERLYING INDICTMENT
 OO   Caunt(s)                                                                         dismissed on the motion ofthe United States.
                  DISMISSED
                 -------�




      Assessment: $ 100.00 AS TO EACH COUNT, FOR A TOTAL OF $500.00



      JVT A Assessment*: $
 D
       *Justice for Victims   of Trafficking Act of2015, Pub. L. No. 1 14-22.

 00    No fine                     D     Forfeiture pursuant to order filed                                                   , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                 HON. MICHAEL M. ANELLO
                                                                                 UNITED STATES DISTRICT JUDGE



                                                                                                                                18CR1008-MMA
AO 24SB (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:               MARIO ALCANTAR (9)                                                        Judgment - Page 2 of 4
CASE NUMBER:             1 8CRJ008-MMA



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FIFTY-ONE (SI) MONTHS AS TO EACH COUNT TO RUN CONCURRENT




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).

 IXl   The court makes the following recommendations to the Bureau of Prisons:
           1.   RESIDENTIAL DRUG ABUSE PROGRAM (RDAP)
           2.   INCARCERATION IN OR NEAR SAN DIEGO TO FACILITATE FAMILY VISITATION.




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:



       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D     as notified by the United States Marshal.

       D     as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:


       Defendant delivered on                                            to   -------




 at    ______                             ,   with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR1008-MMA
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      MARIO ALCANTAR (9)                                                                            Judgment - Page 3 of 4
    CASE NUMBER:                    18CRI008-MMA

                                                           SUPERVISED RELEASE
Upo n release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS AS TO EACH COUNT TO RUN CONCURRENT


      The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau ofPrisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.

       The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
       substance abuse. (Check, if applicable.)
       The defendant shall not possess a frrearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis
       Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

              Ifthis judgment imposes a fine or a restitution obligation, it shall be a condition ofsupervised release that the defendant pay any
      such fine or restitution that remains unpaid at the commencement ofthe term of supervised release in accordance with the Schedule of
      Payments set forth in this judgment.

          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION

      1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
      2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
      3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
      4)     the defendant shall support his or her dependents and meet other family responsibilities;
      5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
      6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
      7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
      9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted permission to do so by the probation officer;
      10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
      13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                       18CR1008-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:             MARIO ALCANTAR (9)                                                       Judgment - Page 4 of 4
CASE NUMBER:           18CRI008-MMA

                               SPECIAL CONDITIONS OF SUPERVISION



       1. Not enter or reside in the Republic of Mexico without permission of the court or
       probation officer, and comply with both United States and Mexican immigration law
       requirements.


       2. Report all vehicles owned or operated, or in which you have an interest, to the
       probation officer.


       3. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for
       a period of up to 120 days (non-punitive).


       4. Resolve all outstanding warrants within 60 days.


       5. Submit your person, property, residence, office or vehicle to a search, conducted by a
       United States Probation Officer at a reasonable time and in a reasonable manner,
       based upon reasonable suspicion of contraband or evidence of a violation of a
       condition of release; failure to submit to a search may be grounds for revocation; the
       defendant shall warn any other residents that the premises may be subject to searches
       pursuant to this condition.


       6. Shall not associate with any person who you know, or who a probation officer or
       other law enforcement officer informs you is a VCLS gang member or associate, or
       any other known gang member or associate, unless given permission by the probation
       officer.


       7. Shall not wear, display, use or possess any insignias, photographs, emblems, badges,
       buttons, caps, hats, jackets, shoes, flags, scarves, bandanas, shirts or other articles of
       clothing that are known to represent gang affiliation, association with or membership
       in the VCLS gang or any other gang, unless given permission by the probation
       officer.


        8. Shall not display any known gang signs or gestures.




                                                                                                    18CR1008-MMA
